Rule 314. Return, Waiver and Failure of Service; Reinstatement

A.    The person serving the complaint shall, at or before the time of the hearing,
make proof of service which shall show (1) the manner of service, (2) the date, time,
and place of service and, (3) the name and relationship or title, if any, of the person on
whom the complaint was served. The proof of service shall be filed with the original
complaint.

B.     When service is made by certified mail or comparable delivery method resulting
in a return receipt in paper or electronic form, the return receipt shall be filed with the
original complaint.

C.     The appearance of a defendant in person or by representative or the filing by a
defendant of a claim in the case shall be deemed a waiver of any defect in service but
not a waiver of a defect in venue.

D.     If the complaint is not served on the defendant in time to permit holding a hearing
within 60 days of the filing of the complaint, the magisterial district judge shall dismiss
the complaint without prejudice.

E.     (1)   When the complaint is dismissed without prejudice for failure to
make service pursuant to paragraph D of this rule as to all defendants, [U]upon
written request of the plaintiff[, a complaint that has been dismissed without
prejudice for failure to make service pursuant to subdivision D of this rule] the
complaint may be reinstated at any time and any number of times. The date of
reinstatement shall be the date upon which the request for reinstatement is filed.

      (2)  When the complaint has been filed against multiple defendants and
subsequently dismissed without prejudice for failure to make service pursuant to
paragraph D of this rule as to less than all defendants, any further action against
an unserved defendant after a hearing on the merits or the entry of a default
judgment must be initiated by the filing of a new complaint.

      Official Note: The provision concerning appearance not being a waiver of venue
was inserted in [subdivision] paragraph C of this rule to prevent the concentration of
business in the office of a favorable magisterial district judge. Also, the public cannot
generally be expected to be aware of venue provisions. See Rule 302H regarding
improper venue.

       [Subdivision] Paragraph D is intended to prevent the accumulation of stale
claims in the office of the magisterial district judge.
        [Subdivision] Subparagraph E(1) provides for the reinstatement, upon written
request of the plaintiff, of a complaint that has been dismissed without prejudice for
failure to make service under [subdivision] paragraph D against all defendants.
[Compare Pa. R.C.P.] Compare Pa.R.C.P. No. 401(b). The written request for
reinstatement may be in any form and may consist of a notation on the permanent copy
of the complaint form, “Reinstatement of complaint requested,” subscribed by the
plaintiff. The magisterial district judge shall mark all copies of the reinstated complaint,
“Complaint reinstated. Request for reinstatement filed on __________ (date).” If it is
necessary to use a new form for the reinstated complaint, the reinstated complaint,
except for service portions thereof, shall be an exact copy of the original complaint,
although signatures may be typed or printed with the mark “/s/” indicating an actual
signature. The language in [subdivision] subparagraph E(1) that a complaint may be
reinstated “at any time” will permit reinstatement after a faulty service without waiting for
further proceedings in the case. Reinstatement must occur within the period of the
statute of limitations from the date of the last filing or reinstatement. The cost for
reinstating a complaint is specified in Section 1725.1 of the Judicial Code, 42 Pa.C.S. §
1725.1. In addition, there may be additional server costs for service of the reinstated
complaint.

       Subparagraph E(2) addresses the scenario involving multiple defendants
when timely service is not made upon all defendants, resulting in a dismissal
without prejudice as to some defendants. Subparagraph E(2) clarifies that the
plaintiff may not reinstate the complaint after the hearing or entry of a default
judgment in this circumstance, but must initiate an entirely new action by filing a
new complaint, subject to the applicable fees and costs for a new filing.




                                             2